t c no united_states tax_court david d smith petitioner v commissioner of internal revenue respondent docket nos 11109-04l 11110-04l filed date on date r issued to p separate final notices of intent to levy and notice of your right to a hearing with regard to his unpaid federal income taxes for the taxable years to and for the taxable years to p submitted to respondent timely requests for a hearing under sec_6330 i r c on date p filed a bankruptcy petition under ch of the bankruptcy code on date while p’s bankruptcy case remained open r issued to p separate notices of determination concerning collection actions for the taxable years to and the taxable years to on date p filed with the court petitions for lien or levy action challenging r’s notices r filed motions to dismiss for lack of jurisdiction on the ground the petitions were filed in violation of the automatic_stay imposed under u s c sec_362 p filed objections to r’s motions held the notices of determination underlying the petitions were issued to petitioner in violation of the automatic_stay imposed under u s c sec_362 and therefore the court lacks jurisdiction held further r’s motions to dismiss for lack of jurisdiction shall be denied and these cases shall be dismissed for lack of jurisdiction on the court’s own motions robert alan jones for petitioner alan j tomsic for respondent opinion gerber chief_judge these collection review cases are before the court on respondent’s motions to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction on the ground the petitions for lien or levy action were filed in violation of the automatic_stay imposed under u s c sec_362 the automatic_stay as discussed in detail below we conclude that we lack jurisdiction in these cases on the alternative ground that the notices of determination underlying the petitions were issued to petitioner 1unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure in violation of the automatic_stay imposed under u s c sec_362 background2 on date respondent issued to petitioner separate final notices of intent to levy and notice of your right to a hearing with regard to his unpaid federal income taxes for the taxable years to and for the taxable years to petitioner submitted to respondent timely requests for a hearing under sec_6330 on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the district of nevada by letter dated date christopher gellner mr gellner petitioner’s bankruptcy attorney informed appeals officer anthony aguiar that petitioner had filed the above- referenced bankruptcy petition and that petitioner was not in need of and desired to withdraw his request for a sec_6330 hearing on date appeals officer aguiar sent to mr gellner a form withdrawal of request for collection_due_process_hearing however by letter dated date robert alan jones mr jones petitioner’s tax attorney informed appeals officer 2the record establishes and or the parties do not dispute the following background facts aguiar that mr gellner did not have the authority to represent petitioner with regard to tax matters that mr jones was appointed as petitioner’s attorney-in-fact for the years in issue and that although petitioner did not want to withdraw his rights to a sec_6330 hearing the bankruptcy automatic_stay barred further administrative proceedings at that time on date respondent’s office of appeals issued to petitioner separate notices of determination concerning collection actions for the taxable years to and for the taxable years to the notices stated that respondent determined that it was appropriate to proceed with the proposed levies on date petitioner filed with the court petitions for lien or levy action challenging respondent’s notices at the time the petitions were filed petitioner resided in las vegas nevada on date respondent filed motions to dismiss for lack of jurisdiction on the ground the petitions were filed in violation of the automatic_stay on date petitioner filed objections to respondent’s motions petitioner maintains that the court should conclude that petitioner 3the petitions arrived at the court in an envelope bearing a timely u s postal service postmark dated date see sec_7502 properly invoked the court’s jurisdiction and stay any further proceedings pending the final disposition of petitioner’s bankruptcy case petitioner did not aver that the bankruptcy court had granted relief from the automatic_stay or that the automatic_stay otherwise was no longer in effect on the date the petitions were filed discussion it is well settled that the court’s jurisdiction in a collection review case under sec_6330 depends upon the issuance of a valid notice_of_determination and the filing of a timely petition for review see 117_tc_122 116_tc_263 see also rule b in a recent case 123_tc_326 we granted the commissioner’s motion to dismiss for lack of jurisdiction in a collection review case on the ground the petition for lien or levy action was filed with the court in violation of the automatic_stay imposed under u s c sec_362 in prevo v commissioner supra the sequence of relevant events unfolded as follows the commissioner issued to the taxpayer a notice_of_determination concerning u s c sec_362 expressly bars the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor collection actions the taxpayer filed a bankruptcy petition and the taxpayer filed with the court a petition for lien or levy action in granting the commissioner’s motion to dismiss for lack of jurisdiction we noted that the taxpayer had fallen victim to a trap for the unwary in that the automatic_stay that arose by operation of law upon the filing of her bankruptcy petition barred her from subsequently filing a petition with the court moreover in the absence of a tolling provision in the collection review provisions similar to that contained in sec_6213 the taxpayer lost the opportunity to contest the commissioner’s notice_of_determination in this court the facts in the present cases are materially different from those in prevo v commissioner supra as previously described these cases developed as follows petitioner filed a bankruptcy petition the commissioner issued to petitioner notices of determination concerning collection actions and petitioner filed with the court petitions for lien or levy action 5although u s c sec_362 bars the commencement or continuation of a proceeding before the tax_court by reason of sec_6213 the period for filing a petition for redetermination of a deficiency with the tax_court under sec_6213 is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter see 86_tc_1314 and cases cited therein like the taxpayer in prevo v commissioner supra petitioner filed his petitions for lien or levy action with the court after filing his bankruptcy petition and while the automatic_stay imposed under u s c sec_362 remained in effect the fact that respondent issued the notices of determination in question after petitioner filed his bankruptcy petition presents a ground for dismissal that was not available in prevo v commissioner supra specifically the question arises whether respondent was barred by the automatic_stay from issuing the notices of determination to petitioner in the first instance if so it would follow that these cases should be dismissed on the ground that the notices of determination were void or invalid the court can sua sponte question its jurisdiction at any time 119_tc_191 115_tc_287 111_tc_273 where the application of the automatic_stay may act as an impediment to the court’s jurisdiction in a collection review proceeding it is incumbent on the court to determine the proper ground for dismissal cf eg 92_tc_729 holding that where appropriate the court will dismiss on the ground that the commissioner failed to issue a valid notice_of_deficiency rather than for lack of a timely filed petition affd without published opinion 935_f2d_1282 3d cir the pietanza principle is particularly compelling in the present cases inasmuch as the court is confronted with two alternative grounds for dismissal one of which will have the effect of denying petitioner the opportunity to obtain judicial review of respondent’s notices of determination in this court see prevo v commissioner supra before proceeding with our analysis we first review the pertinent portions of the automatic_stay provisions set forth in u s c sec_362 and the collection review procedures established under sec_6320 and sec_6330 the automatic_stay title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and when necessary the equitable distribution of his or her assets see h rept pincite one key to achieving these aims is the automatic_stay which generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 97_tc_544 96_tc_895 the automatic_stay provisions are set forth in u s c sec_362 which provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of-- the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title or to recover a claim against the debtor that arose before the commencement of the case under this title any act to obtain possession of property of the estate or of property from the estate or to exercise control_over property of the estate any act to create perfect or enforce any lien against property of the estate any act to create perfect or enforce against property of the debtor any lien to the extent that such lien secures a claim that arose before the commencement of the case under this title any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title title u s c sec_362 which establishes exceptions to the automatic_stay described above provides in pertinent part b the filing of a petition under sec_301 sec_302 or sec_303 of this title does not operate as a stay-- under subsection a of-- a an audit by a governmental_unit to determine tax_liability b the issuance to the debtor by a governmental_unit of a notice of tax_deficiency c a demand for tax returns or d the making of an assessment for any_tax and issuance of a notice_and_demand for payment of such an assessment the bankruptcy court may issue an order granting relief from the automatic_stay u s c sec_362 absent such an order the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 94_tc_1 collection review procedures sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days prior to enforcing collection by way of a levy on the person's property the secretary shall provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 provides in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding a final notice_of_intent_to_levy by mailing such notice by certified or registered mail to such person at his or her last_known_address sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during that 30-day period where the taxpayer has timely requested an appeals_office hearing and the appeals_office has issued a notice_of_determination to the taxpayer regarding a proposed levy action sec_6330 provides that the taxpayer will have days following the issuance of such notice to file a petition for review with the tax_court or federal district_court as may be appropriate see 114_tc_492 notably there is no provision analogous to sec_6213 in sec_6330 that tolls the statutory period for filing a timely petition for lien or levy action for the period during which the person is prohibited by reason of the automatic_stay from filing a petition analysis the automatic_stay under u s c sec_362 bars the commencement or continuation including the issuance or employment of process of a judicial administrative or other action or proceeding against the debtor that was or could have been commenced before the commencement of the case under this title in addition u s c sec_362 bars any act to collect assess or recover a claim against the debtor that arose before the commencement of the bankruptcy case we evaluate the applicability of the automatic_stay provisions against the parties’ specific actions in these cases although the record does not include transcripts of petitioner’s account for the years in question we assume that respondent entered assessments against petitioner and issued to petitioner notices and demand for payment of such assessments when no payments were forthcoming respondent issued to petitioner notices of intent to levy and notice of your right to a hearing under sec_6330 such notices prompted petitioner to submit to respondent requests for a sec_6330 hearing several sec_6330 is effective with respect to collection actions initiated more than days after date date see internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_750 months later petitioner filed his bankruptcy petition thereafter respondent issued to petitioner the notices of determination that led petitioner to attempt to invoke the court’s jurisdiction against this backdrop we are satisfied that the issuance of the final notices of intent to levy to petitioner constituted administrative collection actions taken against petitioner before the commencement of the bankruptcy case within the meaning of u s c sec_362 consistent with the foregoing it follows that the issuance to petitioner of the notices of determination constituted the continuation of administrative collection actions against petitioner after the commencement of the bankruptcy case within the meaning of u s c sec_362 our conclusion that the levy notices and notices of determination constituted actions against petitioner as opposed to an action initiated by petitioner is bolstered by the nature and purpose of such notices we observe that if petitioner had failed to request an administrative hearing within days of the issuance of the final notices of intent to levy he would have waived his right to administrative and judicial review of the proposed collection actions under sec_6330 and respondent normally would have been free to proceed with the proposed levies see 116_tc_255 giving due regard to the public policies underlying the automatic_stay provisions we conclude that the issuance of the notices of determination to petitioner violated the automatic_stay our holding on this point is consistent with both bankruptcy caselaw and respondent’s administrative guidance see in re parker bankr bankr s d ala the irs conceded and the bankruptcy court held that the issuance of a final notice_of_intent_to_levy under sec_6330 violated the automatic_stay in re covington bankr bankr d s c the bankruptcy court held that the issuance of a final notice_of_intent_to_levy under sec_6330 violated the automatic_stay see also chief_counsel advisory date a final notice_of_intent_to_levy issued to a debtor who had filed a bankruptcy petition violated the automatic_stay and was void collection activity undertaken in violation of the automatic_stay generally is considered void and without effect see 9b am jur 2d bankruptcy sec pincite accordingly we conclude that the notices of determination issued to petitioner 7despite the express exception permitting the commissioner to issue to a taxpayer a notice_of_deficiency under u s c sec_362 there is no exception in u s c sec_362 for the issuance of a notice_of_determination under sec_6330 in addition a notice_of_determination issued pursuant to sec_6330 does not qualify as an audit a request for a tax_return or an assessment or notice_and_demand for payment within the meaning of the applicable subparagraphs of u s c sec_362 see in re covington bankr bankr d s c are void and of no effect our ruling in lundsford v commissioner 117_tc_159 notice_of_determination issued without proper hearing held to be valid for purposes of tax_court jurisdiction does not preclude that result as it is bankruptcy law which is extrinsic to the procedures specified in sec_6330 that leads to our conclusion given the invalidity of the notices of determination we shall dismiss these cases for lack of jurisdiction on the court’s own motion to reflect the foregoing orders of dismissal shall be entered denying respondent’s motions to dismiss for lack of jurisdiction and these cases shall be dismissed for lack of jurisdiction on the court’s own motion
